PER CURIAM.
This cause is before us on petition for writ of habeas corpus seeking the release of petitioner who is presently serving a sentence for murder in the second degree imposed November 24, 1964, in the Circuit Court of Escambia County. We issued the writ and have considered the return of the Attorney General. It now appears that the petitioner’s contentions relative to the judgment imposed are without merit in view of the provisions of F.S. § 920.06, F.S.A.
Petition for writ of habeas corpus is discharged without prejudice to any rights petitioner may have to proceed under Crimi*426nal Procedure Rule 1, F.S.A. ch. 924 Appendix.
It is so ordered.
THORNAL, C. J., and THOMAS, ROBERTS, CALDWELL and ERVIN, JJ., concur.